UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2112


NITINKUMAR RAMANBHAI PATEL,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.


On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 28, 2019                                           Decided: June 14, 2019


Before MOTZ and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lisa A. Compagno, LISA A. COMPAGNO, PA, Stuart, Florida, for Petitioner. Joseph
H. Hunt, Assistant Attorney General, Stephen J. Flynn, Assistant Director, Imran R.
Zaidi, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nitinkumar Ramanbhai Patel, a native and citizen of India, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s discretionary denial of his request for a waiver under 8 U.S.C. §

1227(a)(1)(H) (2012). We have thoroughly reviewed the record and Patel’s claims and

conclude that they are without merit. Patel failed to show a due process violation that

prejudiced the outcome of his case, see Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir.

2008), because the record reflects that the Board conducted an independent de novo

review of the Immigration Judge’s decision and reached the same conclusion.

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Patel (B.I.A. Aug. 27, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                   PETITION DENIED




                                           2